TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00731-CV


                                 Sergio Alderete, Jr., Appellant

                                                 v.

                           The Attorney General of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 19-1891-FC4, THE HONORABLE DAWN ELIZABETH BAARDSEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On October 11, 2019, appellant, acting pro se, filed a notice of appeal in the trial

court pursuant to the provisions of section 201.015 of the Texas Family Code. See Tex. Fam.

Code § 201.015(f) (requiring referring court to hold de novo hearing within 30 days of request);

see generally In re R.R., 537 S.W.3d 621 (Tex. App.—Austin 2017, orig. proceeding); Attorney

General v. Orr, 989 S.W.2d 464 (Tex. App.—Austin 1999, no pet.). Appellant requested a

hearing within 30 days, objected to the associate judge’s recommendations concerning child

support, and asserted that “[t]he child support arrearage was wrong.” Attached to his notice of

appeal is the associate judge’s order establishing the parent-child relationship.

               On November 22, 2019, this Court sent notice to appellant that it appeared

that this Court lacks jurisdiction over this matter and requested a response on or before

December 2, 2019, explaining how this Court may exercise jurisdiction. We further explained
that the failure to do so would result in the dismissal of this appeal. To date, appellant has not

filed a response or otherwise explained how this Court may exercise jurisdiction over this matter.

Accordingly, we dismiss this appeal. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: December 6, 2019




                                                2